 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     ANDREA JORDAN
 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-062-JAM
12               Plaintiff,                                  STIPULATION AND ORDER CONTINUING
                                                             STATUS CONFERENCE AND EXCLUDING
13                             v.                            TIME UNDER THE SPEEDY TRIAL ACT
14   CARRIE ALAINE MARKIS, and ANDREA
     MICHELLE JORDAN,
15                                                           Date: February 4, 2020
                 Defendants.                                 Time: 9:15 a.m.
16                                                           Court: Hon. John A. Mendez
17

18          1.     This matter is presently set for a status conference on December 10, 2019. By this
19                stipulation, Defendants Markis and Jordan move to continue the status conference to
20                February 4, 2020 at 9:15 a.m.
21          2. This case involves distribution of prescription pills by means of a secret portion of the
22                internet known as the “dark web.” The government has provided voluminous discovery

23                materials, including approximately 2400 pages of written reports, photographs, computer

24                records, audio of witness interviews, and other materials stemming from the

25                investigation. The case can fairly be characterized as nationwide in scope.

26          3. Attorney Kelly Babineau, who represents Defendant Carrie Markis, substituted in as
27                appointed counsel in the place of the Federal Defender’s Office on June 7, 2019 (ECF

28                Entry 45). Defendant Andrea Jordan first appeared in this case on April 5, 2019 (ECF
                                                           1
     STIPULATION & ORDER CONTINUING TCH
 1              Entry 32). Given the volume of discovery in the case, defense counsel are engaged in on

 2              ongoing investigations related to potential defenses and mitigation evidence in the event

 3              of a likely negotiated disposition.

 4          4. Defense counsel for both Defendants represent and believe that failure to grant the

 5              additional time requested would deny them the reasonable time necessary for effective

 6              preparation, considering the exercise of due diligence. The government does not oppose

 7              the request.

 8          5. Based on the above-stated facts, Defendants Markis and Jordan request the Court find

 9              that the ends of justice served by continuing the case as requested outweigh the best

10              interest of the public and the Defendants in a trial within the time prescribed by the

11              Speedy Trial Act.

12          6. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

13              within which trial must commence, the time period of December 10, 2019 to February 4,

14              2020, inclusive, is deemed excludable under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv)

15              [Local Code T-4].

16          7. Nothing in this stipulation and order shall preclude a finding that other provisions of the

17              Speedy Trial Act dictate that additional time periods are excludable from the period

18              during which trial must commence.

19          Assistant U.S. Attorney Paul Hemesath and Attorney Kelly Babineau have reviewed this

20   stipulation and authorized Attorney Todd D. Leras via email to sign it on their behalf.

21          Dated: December 6, 2019                         /s/ Kelly Babineau
22                                                          ___________________________
                                                            KELLY BABINEAU
23                                                          Attorney for Defendant
                                                            CARRIE MARKIS
24                                                          (Per email authorization)
25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         1
           Dated: December 5, 2019             /s/ Todd Leras
 1                                             ___________________________
 2                                             TODD LERAS
                                               Attorney for defendant
 3                                             ANDREA JORDAN

 4
           Dated: December 6, 2019             MCGREGOR W. SCOTT
 5
                                               United States Attorney
 6
                                               /s/ Paul Hemesath
 7                                       By:   _______________________
                                               PAUL HEMESATH
 8                                             Assistant United States Attorney
                                               (Per email authorization)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME             2
 1                                                     ORDER

 2          BASED ON THE REPRESENTATIONS AND STIPULATIONS OF THE PARTIES, it

 3   is hereby ORDERED that the status conference, presently scheduled for December 10, 2019, is

 4   vacated. A new status conference is scheduled for February 4, 2020, at 9:15 a.m.

 5          The Court further finds, based on the representations of the parties, that the ends of justice

 6   served by continuing the case as requested outweigh the best interests of the public and the

 7   Defendants in a speedy trial.

 8          Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A) and

 9   (B)(iv), Local Code T-4, to allow necessary attorney preparation, taking into consideration the

10   exercise of due diligence, for the period from December 10, 2019, up to and including February

11   4, 2020.

12                  IT IS SO ORDERED.

13
            Dated: December 6, 2019
14                                                          /s/ John A. Mendez____________
15                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
